 1   Cory G. Lee, Esq. (SBN 216921)
     THE DOWNEY LAW FIRM
 2   9595 Wilshire Boulevard, Suite 900
     Beverly Hills, California 90212
 3   Phone: (213) 291-3333
 4   Fax: (610) 813-4579
     Attorneys for Plaintiff and the proposed Class
 5
     HANSON BRIDGETT LLP
 6   SANDRA L. RAPPAPORT, SBN 172990
     srappaport@hansonbridgett.com
 7   LISA M. POOLEY, SBN 168737
     lpooley@hansonbridgett.com
 8   DANIEL R. LENTZ, SBN 309365
 9   dlentz@hansonbridgett.com
     425 Market Street, 26th Floor
10   San Francisco, California 94105
     Tel: (415) 777-3200
11   Fax: (415) 541-9366
12

13

14

15
                                    UNITED STATES DISTRICT COURT
16                         EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

17   VICTOR VASQUEZ and LINDA HEFKE                              Case No.: 1:17-cv-00796-AWI-BAM
      and on behalf of all other similarly situated
18   individuals,
                                                                 STIPULATION AND ORDER FOR LEAVE
19                                       Plaintiff,              TO FILE SECOND AMENDED
                                                                 COMPLAINT
20             vs.
                                                                 ORDER DIRECTING THE CLERK TO
21                                                               UPDATE THE DOCKET TO REFLECT
     LEPRINO FOODS COMPANY, a Colorado                           PLAINTIFFS’ CORRECT NAME: ISAIAS
22   Corporation; LEPRINO FOODS DAIRY                            VAZQUEZ
     PRODUCTS COMPANY, a Colorado
23   Corporation; and DOES 1-50, inclusive,
                            Defendants.
24

25

26
27

28
     Stipulation and Order for Leave to File a Second Amended
     Complaint                                                  1.               Case No. 1:17-cv-00796-AWI-BAM


                                                                                                        14797306.1
 1                                                              STIPULATION
 2             Whereas, Plaintiffs' counsel erroneously named one of the Plaintiffs as "Victor Vasquez" in
 3   the Complaint filed in Kings County Superior Court on or about May 4, 2017, which was removed
 4   to this Court on or about June 12, 2017, and in the First Amended Complaint filed June 16, 2017;
 5             Whereas, the Court ordered amendments to pleadings by January 4, 2019, pursuant to its
 6   April 6, 2018 Preliminary Scheduling Order.
 7             Whereas, Plaintiffs wish to correct this erroneous naming;
 8             Whereas, Plaintiff Vasquez’s correct name is Isaias Vazquez;
 9             Whereas, the Parties agree that Plaintiffs may change the allegations in the First Amended
10   Complaint as follows:

11             Amend Paragraph 3 to read “Plaintiffs, ISAIAS VAZQUEZ and LINDA HEFKE, and Class

12   Members are non-union, non-exempt, hourly employees.”

13             THEREFORE, IT IS HEREBY STIPULATED by and between the parties hereto through

14   their respective attorneys of record that Plaintiff may file a Second Amended Complaint pursuant to

15   Federal Rule of Civil Procedure 15(a)(2), permitting leave to amend with the opposing party’s

16

17

18

19

20
21

22

23

24
               ///
25
               ///
26
27

28
     Stipulation and Order for Leave to File a Second Amended
     Complaint                                                     2.         Case No. 1:17-cv-00796-AWI-BAM


                                                                                                     14797306.1
 1   consent or leave of court. A copy of the proposed Second Amended Complaint is attached hereto as
 2   Exhibit A.
 3
     Dated: October 11, 2018                                        Respectfully submitted,
 4
                                                                    The Downey Law Firm, LLC
 5

 6                                                              By: /s/ Cory G. Lee
                                                                     Cory G. Lee
 7
                                                                    Attorneys for Plaintiffs Vazquez and Hefke
 8

 9   Dated: October 11, 2018                                        HANSON BRIDGETT LLP

10
                                                                By: /s/ Lisa M. Pooley
11                                                                   Lisa M. Pooley

12                                                                  Attorneys for Defendants Leprino Foods Company
                                                                    and Leprino Foods Dairy Products Company
13

14                                                                 ORDER

15             The Parties having so stipulated and good cause appearing, IT IS HEREBY ORDERED

16   that
               1. Plaintiffs’ stipulation for leave to file an Amended Complaint is GRANTED (Doc. 25-1);
17
               2. The Second Amended Complaint filed as a separate docket entry (Doc. 25) is deemed filed
18
     as of the date of this Order;
19
               3. The Clerk of Court is DIRECTED to amend the caption in this matter to amend the name
20
     of Plaintiffs to: “ISAIAS VAZQUEZ and LINDA HEFKE on behalf of all other similarly situated
21
     individuals.”
22

23   IT IS SO ORDERED.
24
          Dated:        October 11, 2018                                     /s/ Barbara   A. McAuliffe          _
25                                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
     Stipulation and Order for Leave to File a Second Amended
     Complaint                                                      3.                   Case No. 1:17-cv-00796-AWI-BAM


                                                                                                                 14797306.1
